                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 JULIE NORTHRUP and RICKARD
 SCRUGGS,

                Plaintiffs,                               CIVIL ACTION NO.: 2:17-cv-126

         v.

 PAUL GEORGE,

                Defendant.


                                          ORDER

        Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 100.) Pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this action with

prejudice and TERMINATES all motions and deadlines. The Clerk of Court shall CLOSE this

case.

        SO ORDERED, this 12th day of February, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
